UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7086


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMAR L. JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:03-cr-00964-l)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamar L. Jones, Appellant Pro Se. William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jamar      L.    Jones      appeals         the     district         court’s        order

denying his motion for modification of sentence pursuant to 18

U.S.C.    § 3582(c)(2)           (2006).             Jones    argues         that     the    district

court    erred       by    failing         to    reduce       his          sentence    based        upon

Amendment 706 of the Guidelines.                         See U.S. Sentencing Guidelines

Manual § 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.

As we recently observed, “Amendment 706 . . . amended § 2D1.1 of

the     Sentencing        Guidelines            by       reducing          the     offense     levels

associated with crack cocaine quantities by two levels.”                                       United

States v. Hood, 556 F.3d 226, 232 (4th Cir. 2009).                                            Jones’s

guideline       range,         because      of       a    statutory          mandatory        minimum

sentence,      was     120     to    135    months.           He      was        sentenced    to     120

months, a sentence later reduced to 108 months for substantial

assistance, under 18 U.S.C. § 3553(e) (2006) and USSG § 5K1.1.

               The     district       court           correctly            concluded        that,     on

account of the statutory mandatory minimum, Amendment 706 “does

not have the effect of lowering” Jones’s guideline range.                                           USSG

1B1.10, p.s., cmt. n.1(A).                      Accordingly, a reduction in Jones’s

sentence is not authorized under § 3582(c)(2).                                        Further, the

fact    that     the      district         court         reduced       Jones’s       sentence        for

substantial       assistance         is     irrelevant           to    the       applicability       of

Amendment 706.            Hood, 556 F.3d at 234.                      Accordingly, we affirm

the    decision      of    the      district         court.           We    dispense        with    oral

                                                     2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3